                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BELKYS IVELISSE VALVERDE                      :          CIVIL ACTION
RODRIGUEZ                                     :
                                              :
              v.                              :
ANDREW SAUL, Commissioner of                  :
Social Security                               :          NO. 19-657

                                        ORDER

       AND NOW, this         28th          day of October, 2019, upon consideration of

Plaintiff’s brief (Doc. 11), Defendant’s unopposed Motion to Remand (Doc. 20), and the

administrative record (Doc. 9), IT IS HEREBY ORDERED that the Motion for Remand

is GRANTED, and the case is REMANDED to Defendant for further administrative

proceedings. Upon remand, the Appeals Council will further evaluate Plaintiff’s claim

and/or direct an administrative law judge to further revaluate Plaintiff’s claim.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g).

This is a final Order. The Clerk of Court shall mark this case closed for statistical

purposes.

                                           BY THE COURT:

                                           /s/ELIZABETH T. HEY

                                           ___________________________________
                                           ELIZABETH T. HEY, U.S.M.J.
